Case 18-51653        Doc 23     Filed 10/05/18     Entered 10/05/18 16:41:43          Desc         Page 1
                                                  of 4


                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

In re:                                                      Case No. 18-51653-AEC
         Toru Taneka Gotel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Camille Hope, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 1.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-51653          Doc 23    Filed 10/05/18     Entered 10/05/18 16:41:43               Desc    Page 2
                                                   of 4



 Receipts:

            Total paid by or on behalf of the debtor                  $0.00
            Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                      $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                       $0.00
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                        Claim      Claim          Claim        Principal    Int.
 Name                                Class     Scheduled   Asserted       Allowed         Paid       Paid




 Summary of Disbursements to Creditors:
                                                             Claim            Principal             Interest
                                                           Allowed                Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                  $0.00            $0.00
       Mortgage Arrearage                                    $0.00                  $0.00            $0.00
       Debt Secured by Vehicle                               $0.00                  $0.00            $0.00
       All Other Secured                                     $0.00                  $0.00            $0.00
 TOTAL SECURED:                                              $0.00                  $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                  $0.00            $0.00
        Domestic Support Ongoing                             $0.00                  $0.00            $0.00
        All Other Priority                                   $0.00                  $0.00            $0.00
 TOTAL PRIORITY:                                             $0.00                  $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                 $0.00                  $0.00            $0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-51653        Doc 23      Filed 10/05/18     Entered 10/05/18 16:41:43            Desc      Page 3
                                                   of 4



 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/05/2018                             By:/s/ Camille Hope
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
Case 18-51653      Doc 23     Filed 10/05/18    Entered 10/05/18 16:41:43         Desc     Page 4
                                               of 4


                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF GEORGIA


IN RE:                                             CHAPTER 13

Toru Taneka Gotel                                  CASE NO: 18-51653-AEC
72 Crossing Road
Monticello, GA 31064                               ATTORNEY: PRO SE
JASPER, GA 31064


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of this Final Report has been served
on the debtor's attorney via electronic notice, and mailed postage prepaid to the debtor at their
address shown below.

Via Electronic Notice: PRO SE


Via U.S. Mail:          Toru Taneka Gotel
                        72 Crossing Road
                        Monticello, GA 31064
                        JASPER, GA 31064



       DATED: October 05, 2018                     /s/ Camille Hope
                                                   Camille Hope, Trustee
                                                   MIDDLE DISTRICT OF GA
                                                   P.O. BOX 954
                                                   MACON, GA 31202-0954
                                                   (478)742-8706
